Citation Nr: 0531634	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  00-22 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for bilateral 
bunionectomy, claimed as secondary to service-connected 
osteochondritis of both knees.

2.  Entitlement to a temporary total disability evaluation 
under 38 C.F.R. § 4.30 for convalescence from bilateral 
bunionectomy surgery.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel



INTRODUCTION

The veteran had confirmed active duty from July 1963 to July 
1979, and from July 1987 to January 1990.  His service 
records indicate that he has over 26 years of active service.

This appeal comes before the Board of Veterans' Appeals 
(Board) from June and August 2000 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  In these decisions, the RO denied 
entitlement to service connection for bilateral bunionectomy 
and a temporary total disability evaluation under the 
provisions of 38 C.F.R. § 4.30 due to the surgical removal of 
his bilateral bunions.

The Board previously remanded this case in June 2003 and 
August 2004.  It has now returned for appellate 
consideration.

The issue of entitlement to a temporary total disability 
evaluation under the provisions of 38 C.F.R. § 4.30 for a 
period of convalescence from bilateral bunionectomy surgery 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

The evidence shows that the veteran's bilateral bunions were 
aggravated by his service-connected knee disabilities.


CONCLUSION OF LAW

Increase in bunion disability is proximately due to a 
service-connected disease or injury.  38 C.F.R. § 3.310 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

All relevant facts regarding the issue of service connection 
for bilateral bunionectomy have been properly developed and 
no further assistance to the appellant is required in order 
to comply with the duty to notify and assist.  A thorough 
review of the claims file reveals that the development 
conducted by VA in this case fully meets the requirements of 
38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R. § 3.159.  In any 
event, based on the completely favorable decision discussed 
below, the Board finds that any failure in VA's duty to 
notify and assist the appellant regarding his claim is 
harmless.  See Bernard v. Brown, 4 Vet. App. 384 (1993).


Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  If a 
condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptoms after 
service is required for service connection.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
However, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).

Finally, disability that is proximately due to, or the result 
of, a service connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a).  This includes an increase in disability.  See 
Allen v. Brown, 7 Vet. App. 439, 448-49 (1995).

The veteran essentially contends that the bunions on his feet 
were caused by, or aggravated beyond their natural 
progression, by the altered gait resulting from his service-
connected osteochondritis of both knees.  See Allen v. Brown, 
7 Vet. App. 439, 448-49 (1995).

His service medical records are silent for treatment of any 
bilateral foot complaints.  A comprehensive military physical 
examination conducted in April 1967 noted a moderate degree 
of bilateral pes planus that was asymptomatic.  However, 
military examinations prior to and after this report 
consistently found his feet to be normal.  A VA compensation 
examination provided in April 1990 specifically reported the 
veteran's feet to be normal.  Medical examination as late as 
December 1997 found his gait to be normal.  

VA outpatient records dated in January 2000 noted the 
veteran's complaints of painful bunions on both feet.  He 
reported that he had these bunions "for a while" and that 
they had become progressively painful over time, especially 
in the past year.  The assessment was bilateral hallux 
abducto-valgus.  The veteran underwent bunionectomy with Akin 
osteotomy on the right foot in January 2000 and on the left 
foot in March 2000.  The outpatient records indicate that the 
veteran's surgery was successful and had resulted in a 
significant alleviation of his foot pain.

There are two medical opinions of record regarding the 
etiology of the veteran's bilateral bunions.  In an 
outpatient record of June 2000, his treating VA podiatrist 
indicated that the veteran was doing well after his 
bunionectomies.  This physician noted that the veteran's 
bunions had existed over a twenty-year period and had become 
progressively worse.  He opined that the veteran's service-
connected knee disabilities had caused him to walk abnormally 
with an "in-toed gait," which in turn was a contributing 
factor to the increase in severity of the bunion condition.  

A VA compensation examination, conducted by a private 
orthopedist, was obtained in July 2000.  The veteran reported 
having bunions on his feet since 1980, but had never sought 
treatment of this condition during active service.  On 
examination, it was noted that the veteran avoided placing 
pressure on the bilateral great toe areas.  The diagnoses 
included status post bilateral bunionectomy and bilateral 
knee chondromalacia of the patellae.  The examiner noted that 
the RO had requested him to answer the question of "whether 
or not it is more likely than not that the service-connected 
knee disability caused the bilateral bunion condition."  The 
orthopedist opined, "...this is not the case."  He noted 
that there was no known association in orthopedics between 
patellofemoral chondromalacia and bunion deformity, that 
bunions were a condition that arose independently of knee 
pathology, and there was no basis to believe that the 
veteran's knee disability caused his bilateral bunions.  He 
commented that there was no basis on which to believe that 
his knee patellofemoral joint conditions either caused or 
aggravated the development of his bunion condition.

It is noted by the Board that in the RO's request in June 
2000 for the above compensation examination, it posed the 
question regarding etiology on the basis of "whether or not 
it is more likely than not" that a nexus existed.  This is 
the wrong standard of evidence necessary to establish 
entitlement to service connection.  According to 38 U.S.C.A. 
§ 5107(b) and 38 C.F.R. § 3.102, a claimant merely needs to 
show that the evidence is in equipoise in order to establish 
service connection.  (The posed question to the examiner 
should have read something similar to "whether it is at 
least as likely as not," that is, whether the evidence for 
and against a medical nexus is evenly divided.)  In addition, 
the orthopedist, while addressing the issue of whether the 
bunion deformities were "caused" by his knee disabilities, 
failed to address the issue of whether the bunions, which the 
veteran acknowledges arose independently of his knee 
problems, were aggravated beyond their natural course by the 
knee disabilities.  Based on the above analysis, the Board 
must conclude that the orthopedist's opinion carries 
diminished probative value in the legal determination of 
whether the bilateral bunions were aggravated by the service-
connected knee disabilities.

In the end, the Board concludes that both the podiatrist and 
orthopedist are competent healthcare professionals who can 
provide probative evidence on the issue of diagnosis and 
etiology regarding the veteran's bunions.  The Board also 
finds the veteran's lay evidence, to include his reported 
history, is creditable.  See Washington v. Nicholson, slip 
op. 03-1828 (U.S. Vet. App. Nov. 2, 2005).  Both opinions are 
based on a similar history (which appears to be accurate) and 
provide objective corroboration that the veteran's gait is 
abnormal.  At the very least, the evidence regarding the 
aggravation of the bunions is in equipoise.  Based on these 
reasons and bases, the Board finds that service connection is 
warranted for bilateral bunions and their resulting 
bunionectomies.


ORDER

Entitlement to service connection for bilateral bunionectomy 
is granted.


REMAND

The RO has denied entitlement to a temporary total disability 
evaluation for the veteran's bilateral bunionectomy on the 
basis that his bilateral bunions were not aggravated by his 
service-connected knee disabilities.  That is, as the 
bunions/bunionectomies were not service-connected, 
convalescence from these surgeries were not eligible for 
benefits under the provisions of 38 C.F.R. § 4.30.  As the 
above decision has granted such service connection, the RO's 
reasons for denial have no legal basis.  A claimant is 
entitled by law to an initial adjudication of an issue by an 
agency of original jurisdiction (AOJ).  Disabled American 
Vets. v. Sec. of Veterans Affairs, 327 F.3d 1339, 1346-48 
(Fed. Cir. 2003).  Based on the award of service connection 
for the veteran's bunionectomy, the issue of a temporary 
total disability evaluation must be remanded for an AOJ's 
adjudication of this issue.

Therefore, this case is REMANDED to the AMC for the 
following:

Readjudicate the veteran's claim for a 
temporary total disability evaluation for 
bilateral bunionectomies in January and 
March 2000 under the provisions of 
38 C.F.R. § 4.30.  Any decision must be 
supported by evidence.  If any decision 
with respect to this claim remains 
adverse to the veteran, he and his 
representative should be furnished a SSOC 
and afforded a reasonable period of time 
within which to respond thereto.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until VA notifies him.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


